PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/506,161
Filing Date: 9 Jul 2019
Appellant(s): X Development LLC



__________________
Brantley Shumaker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/10/2022 and 02/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appelant arguments a. Wright fails to teach or suggest claimed elements or relationships therebetween
Appellant argues in the appeal brief on pg. 14-15 of the appeal brief that there is no teaching or suggestion in Wright et al. for decompiling machine code 102b to generate target native code 104b in a target programming language in which paragraph [0025] of Wright et al.  teaches away from using machine code 102b to generate target native code 104b. With respect to appellant’s argument, the examiner would like to point out that Wright et al. [0025] discloses the “direct conversion” can exclude the use of code 102b in the first programming language which also implies that code 102b can be used to convert to target native code 104b. The “can exclude” language also implies can use language and it does not recite “direct conversion” excludes the use of code 102b. Therefore, the examiner is interpreting the reference to use the machine code 102b to generate 104b in the second programming language.

Next, the appellant argues on the bottom half of pg. 15 of the appeal brief that the target native code 104b of Wright et al. cannot be equated to the “unnaturalistic, compilable source code snippet in the target programming language” since Wright et al. defines the “native code” in paragraph [0025] as “bytecode configured to execute on a virtual machine or other software-implemented machines” or “machine level code that has been compile to execute with specific computing hardware”. The examiner respectively disagrees and would like to point out that the target native code 104b in the second programming language of Wright et al. as illustrated in Fig. 1 is conceptually similar to the unnaturalistic, compilable source code snippet in a target programming language since the source code snippet 102a is compilable as shown in the rejection of the first limitation of the claim 1. Where the compilable source code snippet is being interpreted to be that of the first limitation which is being converted to be unnaturalistic in a target programming language. Further, the definition of the unnaturalistic, compilable source code snippet provided on the bottom of pg. 15 from the specification is inline with that of Wright et al. target native code 104b since the machine code is machine-friendly and difficult for a human developer to read. 

Appelant arguments b. The cite combination of Wright and NPL1 fails to render obvious those feature of claim 1 against which they are cited
The appellant argues on pg. 16 of the appeal brief that one source code snippet is applied as input across the generator to generate another source code snippet means the “target programming language generator” is not a “decompiler.” With respect to the appellant’s argument, the examiner would like to point out that from the interpretation that the unnaturalistic, compilable source code snippet being target native code 104b from Wright et al. in which the machine code would need a decompiler of NPL1 to generate the synthetically-naturalistic source code snippet which include at least some visual formatting elements that were absent from the unnaturalistic, compilable source code snippet. The Spice.Net decompiler converts to a beautifully formatted, optimized commented source code, which is close to the original source code from NPL1 reference would still read on the reference. Where the combination of the references would generate the synthetically-naturalistic source code. Further, the appellant argues that using a decompiler to convert from binary format to source code is not the same as using a generator to generate source code from source code in the same language. The examiner would like to reiterate that the language recites “unnaturalistic, compilable source code snippet in the target programming language” in which the source code snippet from the first limitation is compilable as illustrated in Fig. 1 and further it becomes unnaturalistic in the target programming language since it loses visual formatting by being compiled. Therefore, the examiner cured Wright et al. with NPL1 to decompile the native code 104b from Wright et al. with the Spice.Net decompiler to add the visual formatting in the target programming language.
	
Next the appellant argues on pg. 17 of the appeal brief that the Final office action fails to make a prima facie case that POSITA would have been motivated to combine Wright et al. with NPL1 without using impermissible hindsight. With respect to the applicants remark, the examiner would like to again point out from the motivation to combine of the Final office action that it would be obvious to combine in order to efficiently and quickly allow developers understand the code and in turn save overall project cost by enhancing developer time spent working on the code through adding back visual formatting elements including comments as closely as possible to the original source but in the new target code. Therefore, the examiner believes that the rejection of claim 1 still stands.

Appelant arguments C. The rejection of independent claims 9 and 13 under 35 U.S.C. 103(a) should be withdrawn
	The appellant requests the withdrawal of the 103 rejection for independent claims 9 and 13 due to similar limitations of claim 1 and for similar reasons. The examiner respectively maintains the rejection of independent claims 9 and 13 for having similar limitations to claim 1 and for the reasons outlined above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
Conferees:
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.